Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2021 was filed before the mailing date of the first Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “Conditionally Precharging Wordlines Based on Temperature- and Duration-Dependent Voltage Drops in a Storage Device”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zainudden US 11,205,493.
[CLM 1]
1. An operating method of a storage device, the method comprising:
monitoring, by the storage device, a temperature of a nonvolatile memory device including a plurality of memory blocks;
receiving, by the storage device, a first request from a host;
in response to the first request, transmitting, by the storage device:
a first command to the nonvolatile memory device when a first memory block corresponding to the first request from among the plurality of memory blocks is exposed at a temperature of a threshold temperature or higher for a first time period that is equal to or greater than a threshold time period, and
a second command to the nonvolatile memory device when the first memory block is exposed at a temperature lower than the threshold temperature for the threshold time period; 
charging, by the storage device, word lines of the first memory block with a driving voltage in response to the first command; and
performing, by the storage device, a first operation corresponding to the first request in response to the first command or the second command.
	
	Zainuddin US 11,205,493 discloses:
1. An operating method of a storage device, the method comprising:
monitoring, by the storage device, a temperature of a nonvolatile memory device including a plurality of memory blocks;
Monitoring temperature of a memory device by use of temperature sensing circuit [C5, L18-43], the memory device comprising memory blocks [C3, L10-22].
Temperature-dependence of disturb probability [C4, L34-38].
receiving, by the storage device, a first request from a host;
Exchanging commands and data with a host [C4, 53 to C5, L3][C6, L4-35], e.g. to perform read, write, and erase. The interface [C6, L4-35] may receive and cause execution of a read operation [Fig. 12A].

The following steps are contingent upon conditions relating to a threshold time period and threshold temperature being met. The claims do not positively recite the conditions being met, e.g. detecting/monitoring for a sufficiently long time period, and therefore the contingent steps are not required to be performed and thus non-limiting. See MPEP 2111.04.

For purposes of expediting prosecution, additional consideration of the non-limiting features taught is provided below:
in response to the first request, transmitting, by the storage device:
a first command to the nonvolatile memory device when a first memory block corresponding to the first request from among the plurality of memory blocks is exposed at a temperature of a threshold temperature or higher for a first time period that is equal to or greater than a threshold time period, and
a second command to the nonvolatile memory device when the first memory block is exposed at a temperature lower than the threshold temperature for the threshold time period;
The above conditions appear to correspond to metrics which reflect the probability or effect of a disturb. However, it is noted that the first and second commands are not required to be different commands, and no detail is provided regarding a type of the commands. Accordingly, the first and second commands may be the same type of command, and the method only requires that a command is transmitted under any temperature condition where temperature is being monitored.
Zainudden discloses “Commands and data are transmitted between the host 140 and controller 122…and between the controller and the one or more memory die 108” [C4 L53 to C5, L3].

charging, by the storage device, word lines of the first memory block with a driving voltage in response to the first command; and
In response to a read command [C3, L57-60], the memory precharges wordlines of the channel to a positive voltage in order to reduce tunneling [C3, L10-56] by reducing the magnitude of the channel gradient formed when a pass voltage is applied [C4, L7-24].
Such precharging may be applied before each command, and the claims do not preclude performing the charging step in response to the second command.
performing, by the storage device, a first operation corresponding to the first request in response to the first command or the second command.
	Performing a sensing operation to read the contents of memory cells in response to the read command [C3, L57-67].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zainuddin in view of Geboers WO 2017020973.
[CLM 2]
2. The method of claim 1, wherein the monitoring of the temperature of the nonvolatile memory device includes:
monitoring the temperature of the nonvolatile memory device at a first period, and
wherein the first period is variable based on the temperature of the nonvolatile memory device.  
	Zainuddin teaches claim 1, and discloses monitoring temperature of a memory device to assess a probability (risk) of a disturb [C4, L34-38]. Where Zainuddin is silent, Geboers WO 2017020973 teaches:
wherein the monitoring of the temperature of the nonvolatile memory device includes:
monitoring the temperature of the nonvolatile memory device at a first period, and
wherein the first period is variable based on the temperature of the nonvolatile memory device.  
	“Note that in the above embodiment each data record can represent a group of 16 successive stable sample values at the most. It will be clear for the person skilled in the art that the maximum can be set to any value but limited by the counting range of the counter. It may happen that the temperature changes fast. In such situations it is useful to have a shorter sample interval so that more details about the behaviour of the temperature are stored.
In order to make the data logging measuring interval time dependent on the speed of the temperature variation, it is detected whether the sample value T.sub.n is within a second stability range Tr2 around the value T.sub.n-i of the previous sample. In case the stability range lies symmetric around the sample value T.sub.n-i the second stability criterion is met, in case the samples values T.sub.n stays between T.sub.n-i - TD2 and T.sub.n-i + TD2, whereby TD2 is greater than TD1 . A suitable value for TD2 is 2 °C.
In response to such detection the length of the sample interval is set to INT2 which is in most cases smaller than INT1 i.e. samples will be taken more frequently. In this embodiment the value of INT2 is chosen equal to 2 minutes as an example.
If the temperature stabilises again, so that the variation between successive samples is less than ±0.5 °C (TD1 ), then the counter will reach again its end value Cend after which a new 2 byte data record will be defined and stored and moreover the sampling interval registration is set back to INT1.” [P7-8].

	Hence, Geboers discloses an improved method of monitoring temperature data which takes employs a shorter interval for taking measurements when the temperature is volatile and a longer interval when the temperature is less volatile. Use of the longer period reduces power consumption when temperature changes are infrequent and/or of small magnitude, and use of the shorter period provides more detailed information about the temperatures when the temperature increases by more a threshold amount.
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to dynamically vary the sampling period as disclosed by Geboers to the monitoring of temperature of Zainuddin in order to reduce power consumption of the monitoring when the temperature is not changing and to provide more detail about the temperature when the temperature changes, e.g. increases.

[CLM 3]
3. The method of claim 2, wherein the first period decreases as the temperature of the nonvolatile memory device increases.
	The combination teaches claim 2, wherein the first period decreases as the temperature of the nonvolatile memory device increases (“It may happen that the temperature changes fast. In such situations it is useful to have a shorter sample interval so that more details about the behaviour of the temperature are stored.
In order to make the data logging measuring interval time dependent on the speed of the temperature variation, it is detected whether the sample value T.sub.n is within a second stability range Tr2 around the value T.sub.n-i of the previous sample. In case the stability range lies symmetric around the sample value T.sub.n-i the second stability criterion is met, in case the samples values T.sub.n stays between T.sub.n-i - TD2 and T.sub.n-i + TD2, whereby TD2 is greater than TD1 . A suitable value for TD2 is 2 °C.” [Zainuddin, P7-8]).


Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zainuddin in view of Kim CN 105047216 and Nguyen “Trade-off between sample size and accuracy: Case of measurements under interval uncertainty”.
[CLM 5]
5. The method of claim 1, wherein the monitoring of the temperature of the nonvolatile memory device includes:
comparing the temperature of the nonvolatile memory device to the threshold temperature; and
operating a timer with respect to the plurality of memory blocks in response to the temperature of the nonvolatile memory device being equal to or higher than the threshold temperature.  
Zainuddin teaches claim 1. While Zainuddin discloses monitoring a temperature and associating a voltage level to the temperature, e.g. according to a defined correlation stored in a memory [C9, L56-63], Zainuddin does not provide details of how temperature events are captured. Where Zainuddin is silent, Kim teaches 
comparing the temperature of the nonvolatile memory device to the threshold temperature; and
operating a timer with respect to the plurality of memory blocks in response to the temperature of the nonvolatile memory device being equal to or higher than the threshold temperature.
“the temperature-related performance level information may include time information corresponding to temperature range of, and internal temperature when the storage system is kept in a specific temperature range for a predetermined time, the operating performance level of the storage system may be based on corresponding to the time information of the specific temperature range is adjusted to the second performance level.” [P3].
“timer 590 can be used to detect the current temperature is kept in the predetermined range for a predetermined amount of time” [P10].
“According to an exemplary embodiment of the present inventive concept, with in order for sending the performance level of the temperature information and/or the storage system between a host and a memory system. storage system can automatically adjust the performance level based on the result of the internal temperature detection storage system. in the initial operation of the storage system, storage system received from the host comprises temperature-related performance level information table information and storing table information (S11) is received. table information may include, for example, related to a plurality of temperature ranges corresponding performance level information. For example, table information can include a plurality of entrance and including information corresponding to temperature range information and system performance level information of each entrance. as for the temporary reference performance level, also can be included in the table information corresponding to time information of each entrance.
amount of time (S12) storage system may periodically at a specific temperature range or random detection storage system internal temperature and detecting the internal temperature. detecting an amount of time internal temperature in a specific temperature range can be performed using a timer. when in a predetermined memory (for example, the current state of the storage unit) in advance and storing the temperature information corresponding to the first temperature range and the associated performance level corresponds to a first performance level, it can detect the internal temperature of the storage system is changed and enter into the second temperature range. storage system can detect current temperature is maintained in the second temperature range for a predetermined amount of time. when detecting that the current temperature has remained in the second temperature range for a predetermined amount of time, it can update current temperature information in a memory. in addition, it can correspondingly set the current performance level information (S13) to the current temperature information updated in the memory. storage system can according to the setting information (e.g., performance level information) for adjusting the performance level of the storage system (S14).” [P14-15].
	Determining a value is being kept within a defined range implies determining the temperature is between upper and lower thresholds, e.g. 60 and 70 [Kim, P7-8].
Hence, Kim teaches a method of monitoring temperature, where a timer is used to track if temperatures have remained in a temperature range for a minimum length of time before triggering an event associated with the change in temperature.

Zainuddin and Kim are analogous art because both disclose tracking temperature and using the temperature to trigger certain events. Kim’s monitoring further requires multiple samples of temperature to remain in a defined range for a set period of time before triggering the event.
It is well-known that increasing the sample size for a measured value increases the accuracy of the measurement. See Nguyen [P1164-1165]:
“instead of a single measurement, we can make repeated measurements; the additional information coming from these additional measurements can improve the accuracy of the result of this series of measurements.” [P1165].
Specifically, Nguyen discloses that taking plural measurements is more accurate than taking single measurements. Hence, the skilled artisan would have been motivated to replace Zainuddin’s single measurement with Kim’s multiple temperature measurements for the purpose of improving the accuracy of the temperature reading used to trigger events.
	Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to substitute Kim’s method of using a timer to count a number of temperature samples as being within a range for triggering an event for the temperature detection and triggering of Zainuddin in order to increase the accuracy of temperature readings.

[CLM 7]
7. The method of claim 5, wherein the monitoring of the temperature of the nonvolatile memory device further includes:
setting a flag of a specific memory block of the plurality of memory blocks to a first value in response to a time period measured by the timer with respect to the specific memory block being equal to or longer than the threshold time period.  
	Claim 7 recites a contingent limitation which requires a time period measured by the timer with respect to the specific memory block being equal to or longer than the threshold time period to be met. However, the claims do not require the timer to be run equal to or longer than the threshold time period. Accordingly, the step of setting the flag is not required to be performed.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens US 2010/0318820 in view of Jin CN 111916136.
[CLM 9]
9. An operating method of a storage device, the method comprising:
receiving, by the storage device, a first request from a host;
interrupting, by the storage device, a power supplied to a nonvolatile memory device including a plurality of memory blocks in response to the first request;
receiving, by the storage device, a second request from the host;
supplying, by the storage device, the power to the nonvolatile memory device in response to the second request;
in response to the second request, transmitting, by the storage device:
a first command to the nonvolatile memory device when the power supplied to the nonvolatile memory device is interrupted for a first time period that is equal to or greater than a first threshold time period, and
a second command to the nonvolatile memory device when the power supplied to the nonvolatile memory device is interrupted for a time period less than the first threshold time period;
charging, by the storage device, word lines of a first memory block from among the plurality of memory blocks with a driving voltage in response to the first command; and
performing, by the storage device, an operation corresponding to the second request on the first memory block in response to the first command or the second command.  

Dickens US 2010/0318820 teaches
receiving, by the storage device, a first request from a host;
interrupting, by the storage device, a power supplied to a nonvolatile memory device including a plurality of memory blocks in response to the first request;
receiving, by the storage device, a second request from the host;
supplying, by the storage device, the power to the nonvolatile memory device in response to the second request;
“If the storage system 110 is powered down and conditions on the link 424 warrant powering up the storage system 110, the command generation module 414 may generate a power-up command configured to power up the storage system 110. Conversely, if the storage system 110 is powered up and conditions on the link 424 warrant powering down the storage system 110, the command generation module 414 may generate a power-down command configured to power down the storage system 110.” [0038]
“FIG. 3 shows one embodiment of a storage system 110b containing an array of hard-disk drives and/or solid-state drives. The internal components of the storage system 110b are shown since a power management module may, in certain embodiments, be implemented within the storage system 110b. As shown, the storage system 110b includes a storage controller 300, one or more switches 302, and one or more storage devices 304, such as hard disk drives 304 or solid state drives 304. The storage controller 300 may enable one or more hosts (e.g., open system and/or mainframe servers 106) to access data in one or more storage devices 304.” [0030]
A solid-state drive is a nonvolatile memory considered to contain memory blocks to store data. A memory block is construed as any unit of storage capacity, and is considered inherent to a storage device. A command to power down corresponds to a first request to interrupt power. A command to power up corresponds to a second request to supply power. 
in response to the second request, transmitting, by the storage device:
	In response to the power up command, the storage device becomes capable of performing data access. Queued accesses are then processed and transmitted. After power is supplied, the storage device is understood to process these queued requests and transmit data, e.g. in response to a “read” request [0034].
“[0041] Because repeatedly powering up and powering down a storage system 110 may be time-intensive and potentially increase failure rates in the storage system 110, apparatus and methods may be provided to limit the rate and/or frequency the storage system 110 is powered up or down. For example, minimal or intermittent amounts of traffic, such as inquiries to gather information about the storage system 110 or accesses to small amounts of data, may not warrant powering up a storage system 110. Such traffic may constitute a temporary spike in data traffic on the link 424, as opposed to significant and meaningful traffic. In certain cases, the transmission of one or more frames on the link 424 may indicate that significant traffic is occurring on the link 424 and justify powering up the storage system 110. Conditions 416 programmed or hard-coded into the power management module 400 may contain information to identify traffic that is considered significant traffic as opposed to minimal or intermittent traffic that would not justify powering up a storage system 110.
[0042] Nevertheless, minimal or intermittent traffic patterns or events will likely need to be addressed and not ignored. In selected embodiments, a buffer module 428 may be used to temporarily store data or commands that are not urgent or important enough to warrant immediately powering up a storage system 110, but rather can be handled at a later time. This buffer module 428 may, in certain embodiments, store the data or commands in a buffer 418 until they can be handled. The next time the storage system 110 is powered up, these commands or data may be transmitted from the buffer 418 to the storage system 110 and handled in the conventional manner. In this way, minimal or intermittent traffic may, in certain embodiments, be queued or buffered until it can be handled in an appropriate manner.” [0041-0042].

	The following features are contingent limitations for which the conditions are not positively met, and therefore are not required to be performed and thus nonlimiting (see MPEP 2111.04).
a first command to the nonvolatile memory device when the power supplied to the nonvolatile memory device is interrupted for a first time period that is equal to or greater than a first threshold time period, and
a second command to the nonvolatile memory device when the power supplied to the nonvolatile memory device is interrupted for a time period less than the first threshold time period;
charging, by the storage device, word lines of a first memory block from among the plurality of memory blocks with a driving voltage in response to the first command; and
performing, by the storage device, an operation corresponding to the second request on the first memory block in response to the first command or the second command.   
	Only one of the first and second commands needs to be transmitted, and the subsequent performing step executed in response to the corresponding command. For purposes of examination, the transmission of the second command is considered.
	Dickens teaches transmitting a second command to the nonvolatile memory device {when the power supplied to the nonvolatile memory device is interrupted for a time period less than the first threshold time period;}
performing, by the storage device, an operation corresponding to the second request on the first memory block in response to the first command or the second command.   
	Transmitting commands/data from the buffer after power is restored [0041-0042].

	Dickens does not specifically disclose transmitting a second command to the nonvolatile memory device when the power supplied to the nonvolatile memory device is interrupted for a time period less than the first threshold time period.
	Where Dickens is silent, Jin teaches using a timer to determine a length of a power interruption, detecting a time period of a power interruption, and proceeding with the command [P4-5]. Jin discloses assessing the time of the power interruption prior to executing the command for the purpose of determining whether the power-off period may have caused a data retention problem. A solution to the data retention problem is to adjust read levels based on the length of the power-off period to reduce read errors.
“As the time period during which the power is not supplied to the memory device 100 (i.e., the power-off period) is increased, the memory cells of the non-volatile memory 120 are degraded, and the threshold voltage distribution of the degraded memory cells can be changed. The storage device 100 according to an exemplary embodiment of the inventive concept can calculate a power-off period based on the power-off time information CT-OFF and the power-on time information CT-ON. The storage device 100 can adjust the read level for reading data according to the power-off period, so as to reduce the read error. In addition, when the storage device 100 is electrified, the read level can be determined by calculating the power-off period, and not executing the memory unit of the non-volatile memory 120 provides a read voltage with different read levels to detect the proper read level of operation (e.g., read retry operation). So the time from electrifying to reading operation can be reduced.” [Jin, P4-5]
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply Jin’s power-off recovery process to the system of Dickens in order to reduce read error when executing the buffered commands after a power-off period.

[CLM 10]
10. The method of claim 9, wherein the interrupting of the power supplied to the nonvolatile memory device includes:
operating a timer in response to the first request; and
transmitting a third command associated with a second memory block from among the plurality of memory blocks to the nonvolatile memory device in response to transmitting the first command.
	The feature transmitting a third command associated with a second memory block from among the plurality of memory blocks to the nonvolatile memory device in response to transmitting the first command is a contingent limitation which is conditioned on transmitting of the first command. However, this step is not required to be performed, and therefore the contingent step is also not required to be performed. See MPEP 2111.04.
The combination teaches claim 9, and further teaches operating a timer in response to the first request (operating a timer to determine the length of time power to the storage device has been interrupted: “storage controller according to claim 18, further comprising: a timer configured to provide the internal time information needed by the operation to the processor, wherein the timer sets the internal time information based on the power-off time stamp and the power-on time stamp.” [Jin, CLM 19]).
	The purpose of tracking the power-off time in an SSD is to determine a data retention loss due to the power-off time: “As the time period during which the power is not supplied to the memory device 100 (i.e., the power-off period) is increased, the memory cells of the non-volatile memory 120 are degraded, and the threshold voltage distribution of the degraded memory cells can be changed. The storage device 100 according to an exemplary embodiment of the inventive concept can calculate a power-off period based on the power-off time information CT-OFF and the power-on time information CT-ON. The storage device 100 can adjust the read level for reading data according to the power-off period, so as to reduce the read error. In addition, when the storage device 100 is electrified, the read level can be determined by calculating the power-off period, and not executing the memory unit of the non-volatile memory 120 provides a read voltage with different read levels to detect the proper read level of operation (e.g., read retry operation). So the time from electrifying to reading operation can be reduced.” [P4-5]

[CLM 11]
11. The method of claim 10, further comprising:
charging word lines of the second memory block with the driving voltage in response to the third command.  
	Claim 11 recites a contingent limitation “charging…” with condition “in response to the third command”. However, the third command is not required to be transmitted or received, and hence the step of charging is not required to be performed. See MPEP 2111.04.

Allowable Subject Matter
Claims 16-20 are allowed.

Claims 4, 6, 8, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is an examiner’s statement of reasons for allowance: 
	None of the cited prior art of record appear to specifically teach or suggest, in combination with the other recited features:
[CLM 16]
16. A storage device comprising:
a nonvolatile memory device including a plurality of memory blocks; and
a memory controller configured to:
in response to a first request received from a host, interrupt a power supplied to the nonvolatile memory device; and
in response to a second request received from the host, transmit:
a first command to the nonvolatile memory device when the power supplied to the nonvolatile memory device is interrupted for a first time period that is equal to or greater than a first threshold time period, and
a second command to the nonvolatile memory device when the power supplied to the nonvolatile memory device is interrupted for a time period less than the first threshold time period, 
wherein the nonvolatile memory device is configured to:
charge word lines of a first memory block corresponding the second request with a driving voltage in response to the first command; and
perform a first operation corresponding to the second request in response to the first command or the second command.  
	The prior art of record does teach various related features:
	Dickens discloses a memory device to which power may be interrupted and restored.
	Jin discloses performing different actions upon power being restored, based on a length of the power-off time, in order to improve accuracy of read operations.
Zanudden discloses applying a precharge voltage to a word line in order to reduce tunneling [C3, L57-60] [C3, L10-56], thereby reducing the magnitude of the channel gradient formed when a pass voltage is applied [C4, L7-24].
	However, none of the cited prior art of record appears to specifically disclose the combination of the above elements, particularly monitoring a length of time of a power interruption, and based on the length being greater than or less than a threshold, transmitting one of two commands to perform the corresponding operation, where at least one of the commands causes the word lines to be charged with a driving voltage prior to performing the operation and the other may not.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is a statement of reasons for the indication of allowable subject matter:
	Claims 4, 6, 8, 12-15 generally recite similar subject matter to claim 16, differing only in the monitoring of temperature. 
[CLM 4]
4. The method of claim 1, wherein the transmitting of the first command and the second command to the nonvolatile memory device includes:
setting a flag of a specific value to the first memory block when the first memory block is exposed at the temperature of the threshold temperature or higher for the first time period; 
transmitting the first command to the nonvolatile memory device in response to the first request being received and the flag of the specific value being set to the first memory block; and 
transmitting the second command to the nonvolatile memory device in response to the first request being received and the flag of the specific value being not set to the first memory block.  
	The broadest reasonable interpretation of claim 4 requires that either the first or second command is transmitted, e.g. because the flag is either set or not set. However, none of the cited prior art of record appears to specifically teach or suggest transmitting the command in response to receiving a request for the first memory block and the value of a flag for the first memory block.
	Accordingly, claim 4 appears to contain allowable subject matter.

[CLM 6]
6. The method of claim 5, wherein the monitoring of the temperature of the nonvolatile memory device further includes:
suspending a timer with respect to the plurality of memory blocks in response to the temperature of the nonvolatile memory device being lower than the threshold temperature; and 
resuming the timer with respect to the plurality of memory blocks in response to the temperature of the nonvolatile memory device being again equal to or higher than the threshold temperature.  
	The combination of Zanudden, Kim, and Nguyen teaches claim 5. The broadest reasonable interpretation of claim 6, with respect to claim 5, further includes suspending or resuming the timer in response to the temperature exiting or entering the associated temperature range.
	None of the cited prior art of record appear to specifically disclose suspending and resuming the timer w.r.t. being in the range or not. At best, Kim discloses operating a timer to track how long the current temperature is within a range. However, Kim is silent to whether the timer is reset or suspended upon exiting the range, or if the timer is resumed upon entering the range. None of the other cited prior art appear to cure this deficiency.
	Accordingly, claim 6 appears to contain allowable subject matter.

[CLM 8]
8. The method of claim 5, wherein the monitoring of the temperature of the nonvolatile memory device further includes:
receiving a second request associated with a second memory block from among the plurality of memory blocks from the host when a time period measured by the timer is less than the threshold time period;
performing a second operation corresponding to the second request; and
resetting the timer with respect to the second memory block.  
	The combination of Zanudden, Kim, and Nguyen teaches claim 5. Claim 8 further specifies receiving a request to another memory block when the timer is less than the threshold, performing an operation to a different memory block, and resetting the timer.
	None of the cited prior art of record appear to specifically disclose receiving a request before the timer reaches a threshold, performing the operation corresponding to the second request, and resetting the timer. At best, Kim further discloses operating a timer to track how long the current temperature is kept within a range. However, Kim is silent to whether the timer is reset or suspended upon exiting the range, or if the timer is resumed upon entering the range. None of the other cited prior art appear to cure this deficiency.
	Accordingly, claim 8 appears to contain allowable subject matter.

[CLM 12]
12. The method of claim 10, wherein the transmitting of the first command and the second command to the nonvolatile memory device includes:
setting a flag of a first value to the first memory block when the first memory block is exposed at a temperature of a threshold temperature or higher for a second time period that is equal to or greater than a second threshold time period;
transmitting the first command to the nonvolatile memory device in response to the second request being received and the flag of the first value being set to the first memory block; and 
transmitting the second command to the nonvolatile memory device in response to the second request being received and the flag of the first value being not set to the first memory block.  
	The combination of Dickens and Jin teaches claim 10. However, the broadest reasonable interpretation of claim 12 further includes transmitting the first or second command based on the value of a flag of the first memory block. None of the cited prior art of record appear to teach or suggest, in combination with the other recited features, transmitting one of two commands based on the value of a flag set based on a temperature being high for a minimum time, or otherwise not being set.
	Accordingly, claim 12 is considered to contain allowable subject matter. Claims 13-15 recite similar subject matter and are treated similarly.

Remarks
The Examiner suggests amending the independent claims to specifically recite steps of determining the temperature and duration conditions are met prior to transmitting the respective commands to ensure such limitations are given full consideration. The Examiner suggests that both flows be expressly performed, but in response to different requests in order to best capture the combination of the first and second command flows. Individually, the (pre)charging step (or lack thereof) alone is less likely to distinguish over the cited prior art, particularly Zainudden’s charging step.
The Examiner further suggests distinguishing the first command from the second command by specifying that performing the charging step is only in response to the first command (and not the second command), as the claims do not preclude (pre)charging in response to both commands.
in response to the first command:
charging, by the storage device, word lines of the first memory block with a driving voltage; and
performing, by the storage device, a first operation corresponding to the first request;
in response to the second command:
performing, by the storage device, the first operation corresponding to the first request without charging word lines of the first memory block with the driving voltage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is encouraged to consider the disclosures of Hemink, Darragh, and Yoon in particular.

Hemink US 8,526,233 further describes disturb effects, the function of channel boosting, and methods of addressing channel leakage [C4, L19-62]: “During a programming operation, unselected storage elements which have previously completed programming to a target data state are inhibited or locked out from further programming by boosting associated substrate channel regions. Channel boosting is used to reduce the occurrence of program disturb of inhibited storage elements in which their threshold voltages are raised to a next higher data state, other data states, or to a level at which the storage element cannot be accurately read, for example, in between two adjacent data states. The occurrence of Vpass disturb is also reduced. Program disturb generally refers to disturbs which occur on inhibited storage elements that are associated with other storage elements that are still being programmed, i.e. storage elements that are controlled by the same word line and are subjected to a program voltage. Vpass disturb generally refers to disturbs which are caused specifically by pass voltages. A channel boosting level can deteriorate over time, more specifically, the channel boosting level can deteriorate during the application of a program voltage or program pulse due to leakage currents, later referred to as channel leakage, and thus result in worsening program disturb. Moreover, the ambient temperature of the memory device can affect the amount of program disturb as the channel leakage can be temperature dependent.
It has been determined that channel boosting can be improved by providing a controlled increase of a voltage which is applied to one or more unselected word lines during a program pulse time period in which a program pulse is applied to a selected word line. The increase can be gradual, in the form of a ramp, or step-wise, in the form of a staircase, for instance. This controlled increase helps maintain the boosting level of the first channel region by offsetting the effects of channel leakage. Moreover, the rate of increase in the voltage can vary with temperature to further optimize the channel boosting level. Channel boosting levels can be improved at high temperatures without increasing Vpass disturb at low temperatures.
In an additional aspect, before the program pulse time period in which a program pulse is applied, the voltage applied to the one or more unselected word lines can be ramped up at different rates for different unselected word lines to help isolate different channel regions and maintain the channel boosting level in at least one of the channel regions.” [C4, L43-61].

Darragh US 9,658,800 discusses the effect of temperature and power-off times on data retention – specifically, that high temperatures or long time periods of power-off negatively affect data retention [C21, L33-63]. There are tradeoffs between performance, endurance, and/or retention exist [C23-24].
(“An accurate measurement of the data retention loss (i.e. temperature accelerated stress time) may be made due to time/temperature while a device was switched off. The precise temperature accelerated stress time of the power-off period is predicted and may be used to re-compute the age of all data in the system. Upon power up, the data retention loss (i.e. retention margin) may be re-measured for each block. The values for data retention loss may be compared to the trend predicted by previous measurements. As described above, the data retention (or wear) for individual blocks may be periodically measured and a rate of change may be calculated. This change or trend may be compared with the values after power up. Changes to the trend may be due to a long power-off period or higher temperature during the power-off period and may have a cumulative negative effect on the device. The effective temperature accelerated stress time during a power-off period may be computed based on the trend changes. Accurate temperature accelerated stress time estimates can be used to re-compute the age or retention life remaining of all data stored in the system. Changes to the wear or data retention between power off and power on can be used to estimate the temperature accelerated stress time for any power off period based on changes to the wear and/or data retention upon power up, after that power off period. Knowledge of the wear and/or data retention for each individual block may allow for a more accurate estimate of temperature accelerated stress time than would otherwise be estimated using BER. Because the changes in those values are periodically measured, all systems that rely on such data will have up to date information and corresponding actions can be taken.” [C21, L33-63]).
	
Yoon US 8,559,235 discloses a method of preventing tunneling arising from a voltage difference by applying a voltage to wordlines of an unselected sub-block [C22, L29-36].

	Cai’s Read Disturb Errors [P4] discusses the effect of read disturb, the susceptibility of cells to read disturb, and the relationship between the voltage difference Vpass-Vth, tunneling current, and the likelihood of a read disturb. It is known that read disturb occurs as a result of accumulated charge injected to unselected cells, which causes the threshold voltage of unselected cells to be shifted [S2.2-2.3]. One method to reduce charge injection is to provide finer control over Vpass on a per-cell basis to reduce the magnitude of Vpass-Vth [P5, S3.4-3.5]. The effects of unintended charge injection are also naturally opposed by the natural leakage of charge from programmed cells [S3.5]. When the leakage is balanced with the injection, read disturb effects are minimal [P4, C1].

Fong US 7,262,994 discusses the same problem as the Applicant: boosting of the voltage on the source side or drain side, resulting in hot carrier injection, resulting in an increase in the threshold voltage of a neighboring cell and hence read disturb [C5, L45-67; C6, L1-44]. Fong further discusses methods to reduce or eliminate boosting as a method to reduce read disturb effects arising from hot electron injection [ABST; C7-8].
	Preventing or reducing boosting may include applying read pass voltage(s) to unselected cells while a select gate is on for the purpose of preventing boosting of the NAND string [C7, 6-25]. Maintaining the drain side select gate in the ON state and the source side select gate in the ON state prevents boosting by providing paths for charge to dissipate via the bit line and source line respectively [C14, L45-67]. Further, prior to a read, the unselected word lines and selected word lines are ramped to the read pass voltage to prevent/dissipate boosting of the channel [C15, L27-50].

Park US 7,480,178 discloses boosting and maintaining the channel voltage of unselected cells in order to prevent unintended operations to the unselected cells [C2, L17-48][C3, L5-12]. Hence, the prior art also recognized that the channel voltage must be maintained during the application of higher voltages (Vr or Vprog) to the selected cell in order to prevent Fowler-Nordheim tunneling from affecting the operation. Park similarly observes that a high voltage difference across a transistor causes a leakage current, which in turn generates scattering events and hot electrons [C3, L22-45].

	Moogat US 7,489,547 similarly discusses boosting techniques, the increase in voltage in the channel causing voltage across the tunnel oxide to decrease, thus reducing program disturb [C5, L1 to C6, L5]. Modified boosting techniques, LSB and EASB, are similarly discussed [C6, L23-54]. The modifications may suffer from GIDL [C6, L55 to C7, L15]. Known solutions to GIDL are to apply another voltage Vgp to the unselected cell next to the cell being programmed [C7, L41 to C8, L4]. 
	Lutze US 8,130,556 describes similar issues – specifically, when applying Vboost to prevent program disturb and the neighbor NAND string channel is at a low voltage, the junction on the boosted channel may leak charge, reducing the boosting potential [C11, L28-53].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136